DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama et al (JP 10-237222, please refer to machine translation for mapping).
	Regarding claim 1, Nishiyama teaches a rubber composition for a tire (page 5) comprising a rubber component comprising a diene rubber ([0004]), silica ([0004]) and a compound which reads on the recited Formula (I):


    PNG
    media_image1.png
    49
    147
    media_image1.png
    Greyscale


Which reads on formula (I) when Y is a C2-22 C, R1 is 1-15 alkyl, Z is C2alkylene, K is 2 and J is 1-30 (Abstract).
	While Nishiyama does not explicitly exemplify the recited formula, it would have been obvious to a person of ordinary skill in the art at the time of the invention to use the teachings of Nishiyama to arrive at the presently claimed invention.  It would have been nothing more than using the guidance of 
	Regarding claim 2, Nishiyama teaches that the rubber composition comprises 100 parts by mass of the rubber component, 5 to 30 phr of the silica, and 5 to 20 phr of the component recited in Formula (I) (page 4).
	Regarding claim 10 and 12, Nishiyama teaches a pneumatic rubber tire comprising the rubber according to claim 1 in its tread (page 5).
Claims 3-4, 6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama et al (JP 10-237222, please refer to machine translation for mapping) in view of Kondo (US 2011/0230593) with evidence provided by Miyazaki et al (US 2017/0327670)
The discussion regarding Nishiyama in paragraph 3 above is incorporated here by reference.
Regarding claims 3-4, Nishiyama teaches that rubbers such as styrene-butadiene rubber ([0006]) are present in the rubber component.  
However, Nishiyama fails to teach glass transition temperature of the SBR rubber.
Kondo teaches a pneumatic tire which incorporates an SBR rubber called Tufdene 4850 ([0075]).   As evidenced by Miyazaki, this has a glass transition temperature of -27 C ([0158]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use have the SBR of Nishiyama have the glass transition temperature as taught by Kondo.  One would have been motivated to do so to receive the expected benefit of using an appropriate rubber for optimal grip performance ([0030], [0036]).
Regarding claim 6, Nishiyama teaches that rubbers such as styrene-butadiene rubber and butadiene rubbers ([0006]) are present in the rubber component.  
However, Nishiyama fails to teach glass transition temperature of the SBR rubber.

It would have been obvious to a person of ordinary skill in the art at the time of the invention to use have the SBR of Nishiyama have the glass transition temperature as taught by Kondo.  One would have been motivated to do so to receive the expected benefit of using an appropriate rubber for optimal grip performance (Kondo, [0030], [0036]).
Regarding claim 8, modified Nishiyama teaches that the rubber component comprises 10 to 40 parts by mass of the SBR (Kondo, [0035]-[0036]) and 5 to 30 phr of butadiene rubber (Kondo, [0041]-[0042]) and 10 to 50 phr of natural rubber (Kondo, [0039]).
Regarding claim 9, modified Nishiyama teaches that the styrene-butadiene rubber contains a modified styrene-butadiene rubber which is modified with a functional group containing oxygen and/or nitrogen ([0008]).
Claims 3-7 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama et al (JP 10-237222, please refer to machine translation for mapping) in view of Nagata et al (US 4,580,609).
The discussion regarding Nishiyama in paragraph 3 above is incorporated here by reference.
Regarding claims 3-4, Nishiyama teaches that rubbers such as styrene-butadiene rubber ([0006]) are present in the rubber component.  
However, Nishiyama fails to teach glass transition temperature of the SBR rubber.
Nagata teaches a rubber for use in a tread (Abstract) which incorporates an SBR with a glass transition temperature of – 50 or lower (col. 6, lines 50-60).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have the SBR of Nishiyama have the glass transition temperature as noted by Nagata.  One would have been motivated to do so to receive the expected benefit of having improved rolling resistance (Nagata, col. 5, lines 50-60).
Regarding claim 5, modified Nishiyama teaches that the rubber component comprises greater than 30 % by SBR (Nagata, Abstract) and therefore can be 100% of the rubber component (Nagata, Examples).
Regarding claims 6-7, Nishiyama teaches that rubbers such as styrene-butadiene rubber and butadiene rubbers ([0006]) are present in the rubber component.  
However, Nishiyama fails to teach glass transition temperature of the SBR rubber.
Nagata teaches a rubber for use in a tread (Abstract) which incorporates an SBR with a glass transition temperature of – 50 or lower (col. 6, lines 50-60).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have the SBR of Nishiyama have the glass transition temperature as noted by Nagata.  One would have been motivated to do so to receive the expected benefit of having improved rolling resistance (Nagata, col. 5, lines 50-60).
	Regarding claims 10-12, modified Nishiyama teaches a pneumatic rubber tire comprising the rubber according to claim 1 in its tread (Nagata, Abstract). and is an all-season tire (Nagata, Title).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764